—In an action to recover damages for personal injuries, etc., the defendant Henry C. Thornton appeals from an order of the Supreme Court, Kings County (Held, J.), dated July 5, 2000, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion as he failed to make out a prima facie case of entitlement to judgment as a matter of law (see, Chaplin v Taylor, 273 AD2d 188; Flanagan v Hoeg, 212 AD2d 756, 757; Boehm v Estate of Mack, 255 AD2d 749). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.